Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to Amendment and Remarks & Terminal Disclaimer concurrently filed on 01/21/2022 regarding patent application 16/940,256 filed on 07/27/2020.  The Terminal Disclaimer has been approved and recorded.  Claims 1 – 20 were originally filed in the application.  No claim has been cancelled and/or added in the Amendment.  Claims 1 – 20 remain pending in the application.

Reasons for Allowance
2.	Claims 1 – 20 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 1 – 20 are allowed because the prior art does not teach or fairly suggest the following subject matter:
A method for manufacturing a semiconductor structure, the method comprising: receiving layout data representing information for manufacturing the semiconductor structure having a metal layer over a substrate, wherein the semiconductor structure has a first region and a second region adjacent to the first region, a first conductor is disposed in the first region, a first parasitic capacitance and a second parasitic capacitance are formed between the metal layer and the substrate, the first parasitic capacitance is formed in the first region and the second parasitic capacitance is formed in the second region; determining a parasitic capacitance difference between the first region and the second region; and forming a dummy conductor in the second region to minimize the parasitic capacitance difference as recited in independent Claim 1
A method for manufacturing a semiconductor structure, the method comprising: receiving layout data representing information for manufacturing the semiconductor structure having a first conductor and a second conductor over a substrate, the first conductor in a first region and the second conductor in a second region adjacent to the first region; determining a voltage difference between a voltage of the first conductor and a voltage of the second conductor; and forming a dummy capacitor in the first region or the second region to minimize the voltage difference as recited in independent Claim 7;
A system for manufacturing a semiconductor device, the system comprising: a storage device comprising layout data representing information for manufacturing the semiconductor device having a first conductor and a second conductor over a substrate; and a processor coupled to the storage device and programmed for: determining a capacitance difference between a capacitance of the first conductor and a capacitance of the second conductor; forming a dummy conductor to minimize the capacitance difference; and outputting a revision of the layout data to an output device as recited in independent Claim 13.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun J. Lin whose telephone number is (571) 272[Symbol font/0x2D]1899.  The examiner can normally be reached on Monday to Friday from 9:00am to 6:00pm.


/SUN J LIN/Primary Patent Examiner, Art Unit 2851